Exhibit 10.3

 

FIBERTOWER CORPORATION
2010 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 


1.                                      AGREEMENT TO GRANT RESTRICTED STOCK. 
SUBJECT TO THE CONDITIONS DESCRIBED IN THIS AGREEMENT (THE “AWARD AGREEMENT”)
AND IN THE FIBERTOWER CORPORATION 2010 STOCK INCENTIVE PLAN, AS AMENDED FROM
TIME TO TIME (THE “PLAN”), FIBERTOWER CORPORATION, A DELAWARE CORPORATION (THE
“COMPANY”), HEREBY AGREES TO GRANT TO
                                                 (“PARTICIPANT”) ALL RIGHTS,
TITLE AND INTEREST IN THE RECORD AND BENEFICIAL OWNERSHIP OF
                                 (            ) SHARES (THE “RESTRICTED STOCK”)
OF COMMON STOCK, $0.001 PAR VALUE PER SHARE, OF THE COMPANY (“COMMON STOCK”). 
THIS AWARD OF RESTRICTED STOCK SHALL BE EFFECTIVE AS OF THE DATE (THE “GRANT
DATE”) OF APPROVAL BY THE COMMITTEE.  THE GRANT DATE IS
                                            , 20        .  ALL CAPITALIZED TERMS
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE PLAN, THE
TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE.


 


2.                                      PERFORMANCE-BASED COMPENSATION.  THIS
AWARD AGREEMENT AND THE UNDERLYING AWARD IS INTENDED TO MEET THE REQUIREMENTS
FOR PERFORMANCE-BASED COMPENSATION AND SHALL BE SUBJECT TO AND COMPLY WITH
ARTICLE IX OF THE PLAN AND SECTION 162(M) OF THE CODE AND THE REGULATIONS
THEREUNDER.


 


3.                                      VESTING.


 


(A)                      VESTING REQUIREMENTS. SUBJECT TO THE SATISFACTION OF
THE TERMS AND CONDITIONS SET FORTH IN THE PLAN AND THIS AWARD AGREEMENT,
PARTICIPANT SHALL VEST IN HIS RIGHTS UNDER THE RESTRICTED STOCK, AND THE
COMPANY’S RIGHT TO THE RETURN AND REACQUISITION OF SUCH SHARES SHALL LAPSE WITH
RESPECT TO THE RESTRICTED STOCK, ON THE CERTIFICATION DATE, IF:  (I) AT ANY TIME
DURING THE PERFORMANCE PERIOD, THE FMV PER SHARE EQUALED OR EXCEEDED $X.XX FOR
TWENTY (20) CONSECUTIVE TRADING DAYS (THE “PERFORMANCE GOAL”); (II) EXCEPT AS
PROVIDED IN SECTION 3(C), THE PERFORMANCE PERIOD CLOSES, (III) THE COMMITTEE
CERTIFIES THAT THE PERFORMANCE GOAL WAS ACHIEVED; AND (IV) EXCEPT AS OTHERWISE
PROVIDED BY SECTION 5(C), AN EVENT OF TERMINATION HAS NOT OCCURRED WITH RESPECT
TO THE PARTICIPANT DURING THE PERIOD BEGINNING ON THE GRANT DATE AND ENDING ON
THE CERTIFICATION DATE.


 


(B)                     PERFORMANCE PERIOD.  “PERFORMANCE PERIOD” SHALL MEAN A
THREE (3) YEAR PERIOD, BEGINNING ON THE GRANT DATE AND ENDING ON THE THIRD (3RD)
ANNIVERSARY OF THE GRANT DATE.


 


(C)                      EFFECT OF CHANGE OF CONTROL ON VESTING.  IF THE
PERFORMANCE GOAL IS ACHIEVED DURING THE PERFORMANCE PERIOD AND PRIOR TO THE
CONSUMMATION OF A CHANGE OF CONTROL, VESTING OF THE RESTRICTED STOCK SHALL BE
ACCELERATED IN ACCORDANCE WITH THE DEFINITION OF “CERTIFICATION DATE” BELOW.


 


(D)                     FORFEITED RESTRICTED STOCK.  FOR THE SAKE OF CLARITY,
REFERENCES TO RESTRICTED STOCK DOES NOT INCLUDE ANY PREVIOUSLY FORFEITED
RESTRICTED STOCK.


 


4.                                      ISSUANCE AND TRANSFERABILITY.


 


(A)                      REGISTRATION AND RESTRICTING LEGEND.  UPON GRANT, THE
RESTRICTED STOCK GRANTED HEREUNDER SHALL BE REGISTERED IN THE NAME OF
PARTICIPANT AND, UNLESS AND UNTIL SUCH RESTRICTED STOCK VEST, SHALL BE LEFT ON
DEPOSIT WITH THE COMPANY, OR IN TRUST OR ESCROW PURSUANT TO AN AGREEMENT
SATISFACTORY TO THE COMPANY, UNTIL SUCH TIME AS THE RESTRICTIONS ON TRANSFER
HAVE LAPSED.  IF THE RESTRICTED STOCK ARE REPRESENTED BY CERTIFICATES, SUCH
CERTIFICATES SHALL BE MARKED WITH THE FOLLOWING LEGEND:


 

“The shares represented by this certificate have been issued pursuant to the
terms of the FiberTower 2010 Corporation Stock Incentive Plan and may not be
sold, pledged, transferred, assigned or otherwise encumbered in any manner
except as is set forth in the terms of the Restricted Stock Agreement dated
                                            , 20        .”


 


(B)                     BOOK ENTRY FORM. IF THE SHARES ARE HELD IN BOOK ENTRY
FORM, THEN SUCH ENTRY WILL REFLECT, IN A MANNER SUFFICIENT TO EFFECT IN A
LEGALLY ENFORCEABLE FORM, THAT SUCH SHARES OF RESTRICTED STOCK ARE SUBJECT TO
THE RESTRICTIONS OF THIS AWARD AGREEMENT AND THE PLAN.


 

--------------------------------------------------------------------------------



 


(C)                      STOCK POWER.  PARTICIPANT WILL DELIVER TO THE COMPANY A
STOCK POWER, IN SUBSTANTIALLY THE FORM AS EXHIBIT A ATTACHED HERETO OR SUCH FORM
AS REQUIRED BY THE COMPANY, ENDORSED IN BLANK, WITH RESPECT TO EACH AWARD OF
RESTRICTED STOCK.


 


(D)                     RELEASE OF RESTRICTIONS.  UPON VESTING OF ANY PORTION OF
THE SHARES OF RESTRICTED STOCK AND SATISFACTION OF ANY OTHER CONDITIONS REQUIRED
BY THE PLAN OR PURSUANT TO THIS AWARD AGREEMENT, THE COMPANY SHALL PROMPTLY
EITHER ISSUE A STOCK CERTIFICATE, WITHOUT SUCH RESTRICTED LEGEND, FOR ANY SHARES
OF THE RESTRICTED STOCK THAT HAVE VESTED, OR, IF THE SHARES ARE HELD IN BOOK
ENTRY FORM, THEN THE COMPANY SHALL REMOVE THE NOTATIONS ON THE BOOK FORM FOR ANY
SHARES OF THE RESTRICTED STOCK THAT HAVE VESTED.


 


(E)                      PROHIBITION ON TRANSFER. UNTIL RESTRICTIONS LAPSE, THE
RESTRICTED STOCK SHALL NOT BE TRANSFERABLE.  NO RIGHT OR BENEFIT HEREUNDER SHALL
IN ANY MANNER BE LIABLE FOR OR SUBJECT TO ANY DEBTS, CONTRACTS, LIABILITIES, OR
TORTS OF PARTICIPANT.  ANY PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT,
SALE, TRANSFER OR OTHER ENCUMBRANCE OF THE RESTRICTED STOCK, REGARDLESS OF BY
WHOM INITIATED OR ATTEMPTED, PRIOR TO THE LAPSE OF RESTRICTIONS SHALL BE VOID
AND UNENFORCEABLE AGAINST THE COMPANY. IF, NOTWITHSTANDING THE FOREGOING, AN
ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR OTHER ENCUMBRANCE
OF THE RESTRICTED STOCK IS EFFECTED BY OPERATION OF LAW, COURT ORDER OR
OTHERWISE, THE AFFECTED RESTRICTED STOCK SHALL REMAIN SUBJECT TO THE RISK OF
FORFEITURE, VESTING REQUIREMENT AND ALL OTHER TERMS AND CONDITIONS OF THIS AWARD
AGREEMENT.  IN THE CASE OF PARTICIPANT’S DEATH OR DISABILITY, PARTICIPANT’S
VESTED RIGHTS UNDER THIS AWARD AGREEMENT (IF ANY) MAY BE EXERCISED AND ENFORCED
BY PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


5.                                      FORFEITURE.


 


(A)                                  LAPSE OF PERFORMANCE PERIOD. IF THE
PERFORMANCE GOAL IS NOT ACHIEVED ON OR BEFORE THE LAST DAY OF THE PERFORMANCE
PERIOD, ALL RESTRICTED STOCK SHALL BE FORFEITED AS OF 11:59 P.M. (PACIFIC TIME)
ON THE LAST DAY OF THE PERFORMANCE PERIOD.


 


(B)                                 TERMINATION.  EXCEPT AS PROVIDED IN
SECTION 5(C), IF PARTICIPANT’S TERMINATION BY THE COMPANY OR BY PARTICIPANT FOR
ANY REASON WHATSOEVER, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF THE
PARTICIPANT’S DEATH OR DISABILITY, OCCURS ON OR BEFORE THE CERTIFICATION DATE,
THE UNVESTED PORTION OF THE RESTRICTED STOCK HELD BY PARTICIPANT AT TERMINATION
SHALL IMMEDIATELY BE FORFEITED.


 


(C)                                  INVOLUNTARY TERMINATION WITHOUT CAUSE AND
TERMINATION FOR GOOD REASON.


 


(I)                                     PARTICIPANT SHALL NOT IMMEDIATELY
FORFEIT ANY UNVESTED RESTRICTED STOCK HELD BY PARTICIPANT UPON TERMINATION IF:


 

A)                                      PARTICIPANT’S TERMINATION IS A
TERMINATION BY THE COMPANY WITHOUT CAUSE AND SUCH TERMINATION OCCURS ON OR AFTER
THE FIRST ANNIVERSARY OF THE GRANT DATE; OR

 

B)                                     PARTICIPANT’S TERMINATION IS A
TERMINATION BY THE PARTICIPANT FOR GOOD REASON OR BY THE COMPANY WITHOUT CAUSE,
AND IN EITHER CASE, IF SUCH TERMINATION OCCURS ON OR AFTER THE FIRST ANNIVERSARY
OF THE GRANT DATE AND DURING THE PERIOD BEGINNING THIRTY (30) DAYS PRIOR TO, AND
ENDING ONE (1) YEAR AFTER, THE CONSUMMATION OF A CHANGE OF CONTROL.

 


(II)                                  ELIGIBILITY FOR VESTING.  RESTRICTED STOCK
THAT IS NOT FORFEITED BY APPLICATION OF THIS SECTION 5(C) SHALL, SUBJECT TO
FORFEITURE UNDER SECTIONS 5(A) AND 5(B) AND THE PROVISIONS OF THE PLAN, CONTINUE
TO BE ELIGIBLE FOR VESTING.


 


(III)                               CHANGE OF CONTROL.  “CHANGE OF CONTROL”
SHALL MEAN:


 

1)                                      A TRANSACTION OR SERIES OF RELATED
TRANSACTIONS WHICH RESULTS IN THE ACQUISITION OF 100% OF THE COMPANY’S
OUTSTANDING VOTING POWER BY A SINGLE PERSON OR ENTITY OR BY A GROUP OF PERSONS
AND/OR ENTITIES ACTING IN CONCERT, OR

 

2

--------------------------------------------------------------------------------


 

2)                                      THE INCUMBENT BOARD CEASING FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OR OF THE BOARD OF
DIRECTORS OF THE RESULTING, SURVIVING OR SUCCESSOR ENTITY IN CONNECTION WITH OR
AS A DIRECT RESULT OF ANY THE EVENTS OR TRANSACTIONS DESCRIBED IN SUBSECTIONS
(A), (B), (C) OR (D) OF THE DEFINITION OF “CHANGE OF CONTROL” IN THE PLAN.

 

In determining if the Incumbent Board has ceased to constitute at least a
majority of the Board or of the board of directors of the resulting, surviving
or successor entity, any individual becoming a member of the Board whose
election by the Board was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board.

 

Further, in the case of any item of income under the Award subject to this Award
Agreement to which the foregoing definition would otherwise apply with the
effect that the income tax under Section 409A of the Code would apply or be
imposed on income under that Award, but where such tax would not apply or be
imposed if the meaning of the term “Change of Control” met the requirements of
Section 409A(a)(2)(A)(v) of the Code, then the term “Change of Control” herein
shall mean, but only with respect to the income so affected, a transaction,
circumstance or event that constitutes a “Change of Control” (as defined above)
and that also constitutes a “change in control event” within the meaning of
Treas. Reg. §1.409A-3(i)(5).

 


(IV)                              CAUSE.  EXCEPT IN CIRCUMSTANCES IN WHICH THE
PROVISIONS OF SECTION 5(C)(VI) APPLY, “CAUSE” SHALL HAVE THE MEANING ASSIGNED TO
IT IN THE PLAN.


 


(V)                                 GOOD REASON.  EXCEPT IN CIRCUMSTANCES IN
WHICH THE PROVISIONS OF SECTION 5(C)(VI) APPLY, “GOOD REASON” SHALL MEAN THE
PARTICIPANT’S RESIGNATION OF EMPLOYMENT IN CONNECTION WITH OR BASED UPON (A) A
MATERIAL DIMINUTION IN PARTICIPANT’S RESPONSIBILITIES, DUTIES OR AUTHORITY;
(B) A MATERIAL DIMINUTION IN PARTICIPANT’S BASE COMPENSATION; (C) ASSIGNMENT OF
PARTICIPANT TO A PRINCIPAL OFFICE LOCATED BEYOND A 50-MILE RADIUS OF
PARTICIPANT’S THEN CURRENT WORK PLACE, OR (D) A MATERIAL BREACH BY COMPANY OF
ANY MATERIAL PROVISION OF THIS AWARD AGREEMENT, IN EACH CASE WITHOUT THE
PARTICIPANT’S WRITTEN CONSENT, BUT ONLY IF: THE PARTICIPANT PROVIDES COMPANY
WITH WRITTEN NOTICE OF THE EXISTENCE OF ONE OR MORE OF THE AFOREMENTIONED
CONDITIONS AND HIS INTENTION TO RESIGN FOR GOOD REASON BASED THEREON; SUCH
NOTICE IS DELIVERED TO THE COMPANY WITHIN 60 DAYS AFTER THE INITIAL EXISTENCE OF
ANY SUCH CONDITION(S); AND THE COMPANY FAILS TO REMEDY EACH SUCH CONDITION
CONSTITUTING THE BASIS FOR SUCH GOOD REASON RESIGNATION (AS DESCRIBED IN THE
PARTICIPANT’S NOTICE) WITHIN 30 DAYS OF THE DATE OF THAT NOTICE.  FOR PURPOSES
OF THIS AWARD AGREEMENT, IF THE COMPANY DOES NOT REMEDY THE
CONDITION(S) CONSTITUTING THE STATED BASIS FOR THE GOOD REASON RESIGNATION
WITHIN SUCH 30 DAY PERIOD, THE PARTICIPANT’S EMPLOYMENT WITH COMPANY SHALL
TERMINATE ON THE DATE THAT IS 31 DAYS FOLLOWING THE DATE OF PARTICIPANT’S
NOTICE.


 


(VI)                              ALTERNATE DEFINITIONS.  IF AT ANY TIME ON THE
DATE OF THE PARTICIPANT’S TERMINATION, ALL OF THE PRINCIPAL TERMS OF
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY ARE SUBJECT TO AN EMPLOYMENT AGREEMENT
THAT DEFINES “CAUSE” AND/OR “GOOD REASON” (OR A TERM THAT IS SUBSTANTIALLY
SIMILAR IN FUNCTION) WITH RESPECT TO AN EVENT OF TERMINATION OF EMPLOYMENT, THEN
THE TERM “GOOD REASON” OR “CAUSE”, AS THE CASE MAY BE, AS USED IN THIS AWARD
AGREEMENT SHALL HAVE THE MEANING, AND SHALL BE SUBJECT TO CONDITIONS AND
REQUIREMENTS AS PRESCRIBED FOR “GOOD REASON” OR “CAUSE”, AS THE CASE MAY BE (OR
THE TERM THAT IS SUBSTANTIALLY SIMILAR IN FUNCTION) AS PROVIDED IN THAT
EMPLOYMENT AGREEMENT, BUT ONLY IF APPLYING SUCH MEANING AND SUCH PROVISIONS
UNDER THIS AWARD AGREEMENT WOULD NOT HAVE ANY ADVERSE EFFECT UNDER SECTION 409A
OF THE CODE AND ONLY IF AND AS THE COMMITTEE SO CHOOSES AND DETERMINES IN ITS
SOLE DISCRETION.


 


6.                                      COMMITTEE DETERMINATIONS.


 


(A)                      CERTIFICATION REQUIREMENT.  NO SHARES OF RESTRICTED
STOCK OR ANY RIGHTS TO DIVIDENDS ACCRUED ON SUCH RESTRICTED STOCK SHALL VEST
UNLESS THE COMMITTEE CERTIFIES IN WRITING THAT THE

 

3

--------------------------------------------------------------------------------



 


PERFORMANCE GOAL AND ALL OTHER APPLICABLE CONDITIONS AND REQUIREMENTS OF THIS
AWARD AGREEMENT AND THE PLAN HAVE BEEN SATISFIED AND THE RESULTING NUMBER OF
SHARES OF RESTRICTED STOCK THAT VESTED UNDER THIS AWARD AGREEMENT.


 


(B)                     CERTIFICATION DATE.  “CERTIFICATION DATE” MEANS THE DATE
THE COMMITTEE MAKES THE CERTIFICATION DESCRIBED IN SECTION 6(A) OR DETERMINES
THE REQUIREMENTS FOR SUCH CERTIFICATION HAVE NOT BEEN OR CANNOT BE MET, WHICH
DATE SHALL BE NO LATER THAN 2 1/2 MONTHS FROM THE LAST DAY OF THE PERFORMANCE
PERIOD; PROVIDED, HOWEVER, THAT IF THE PERFORMANCE GOAL IS ACHIEVED DURING THE
PERFORMANCE PERIOD AND PRIOR TO THE CONSUMMATION OF A CHANGE OF CONTROL, THE
CERTIFICATION DATE SHALL BE NOT LATER THAN IMMEDIATELY BEFORE THE CONSUMMATION
OF THE CHANGE OF CONTROL.


 


7.                                      OWNERSHIP RIGHTS.  SUBJECT TO ANY
RESERVATIONS, CONDITIONS OR RESTRICTIONS SET FORTH IN THIS AWARD AGREEMENT
AND/OR THE PLAN, UPON GRANT TO PARTICIPANT OF THE RESTRICTED STOCK, PARTICIPANT
SHALL BE ENTITLED TO ALL VOTING RIGHTS APPLICABLE TO THE RESTRICTED STOCK DURING
THE RESTRICTED PERIOD.  IN THE EVENT OF FORFEITURE OF SHARES OF RESTRICTED
STOCK, THE PARTICIPANT SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH
RESTRICTED STOCK AND SHALL FORFEIT ALL RIGHTS TO ANY DIVIDENDS IN RESPECT OF
SUCH FORFEITED SHARES OF RESTRICTED STOCK.


 


8.                                      REORGANIZATION OF THE COMPANY.  THE
EXISTENCE OF THIS AWARD AGREEMENT SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER
OF THE COMPANY OR ITS STOCKHOLDERS TO MAKE OR AUTHORIZE ANY OR ALL ADJUSTMENTS,
RECAPITALIZATIONS, REORGANIZATIONS OR OTHER CHANGES IN THE COMPANY’S CAPITAL
STRUCTURE OR ITS BUSINESS; ANY MERGER OR CONSOLIDATION OF THE COMPANY; ANY ISSUE
OF BONDS, DEBENTURES, PREFERRED OR PRIOR PREFERENCE STOCK AHEAD OF OR AFFECTING
THE RESTRICTED STOCK OR THE RIGHTS THEREOF; THE DISSOLUTION OR LIQUIDATION OF
THE COMPANY, OR ANY SALE OR TRANSFER OF ALL OR ANY PART OF ITS ASSETS OR
BUSINESS, OR ANY OTHER CORPORATE ACT OR PROCEEDING, WHETHER OF A SIMILAR
CHARACTER OR OTHERWISE.


 


9.                                      CERTAIN RESTRICTIONS.  BY EXECUTING THIS
AWARD AGREEMENT, PARTICIPANT ACKNOWLEDGES THAT HE WILL ENTER INTO SUCH WRITTEN
REPRESENTATIONS, WARRANTIES AND AGREEMENTS AND EXECUTE SUCH DOCUMENTS AS THE
COMPANY MAY REASONABLY REQUEST IN ORDER TO COMPLY WITH THE SECURITIES LAW OR ANY
OTHER APPLICABLE LAWS, RULES OR REGULATIONS, OR WITH THIS AWARD AGREEMENT OR THE
TERMS OF THE PLAN.


 


10.                               AMENDMENT AND TERMINATION.  THIS AWARD
AGREEMENT OR THE PLAN MAY BE AMENDED OR TERMINATED IN ACCORDANCE WITH THE TERMS
OF THE PLAN.


 


11.                               TAXES AND WITHHOLDINGS.


 


(A)                                  TAX CONSEQUENCES. THE GRANTING, VESTING
AND/OR SALE OF ALL OR ANY PORTION OF THE RESTRICTED STOCK MAY TRIGGER TAX
LIABILITY.  PARTICIPANT AGREES THAT HE SHALL BE SOLELY RESPONSIBLE FOR ANY SUCH
TAX LIABILITY.  PARTICIPANT IS ENCOURAGED TO CONTACT HIS TAX ADVISOR TO DISCUSS
ANY TAX IMPLICATIONS WHICH MAY ARISE IN CONNECTION WITH THE RESTRICTED STOCK.


 


(B)                                 WITHHOLDING.  PARTICIPANT ACKNOWLEDGES THAT
THE VESTING OF RESTRICTED STOCK GRANTED PURSUANT TO THIS AWARD AGREEMENT, THE
MAKING OF AN ELECTION UNDER SECTION 83(B) OF THE CODE AND THE VESTING AND
PAYMENT OF ANY ACCRUED DIVIDENDS MAY RESULT IN FEDERAL, STATE OR LOCAL TAX
WITHHOLDING OBLIGATIONS.  PARTICIPANT UNDERSTANDS AND ACKNOWLEDGES THAT THE
COMPANY WILL NOT DELIVER SHARES OF COMMON STOCK OR MAKE ANY PAYMENT OF ACCRUED
DIVIDENDS UNTIL IT IS SATISFIED THAT APPROPRIATE ARRANGEMENTS HAVE BEEN MADE TO
SATISFY ANY TAX OBLIGATION UNDER THIS AWARD AGREEMENT OR THE PLAN AND AGREES TO
MAKE APPROPRIATE ARRANGEMENTS SUITABLE TO THE COMPANY FOR SATISFACTION OF ALL
TAX WITHHOLDING OBLIGATIONS.  FURTHER, PARTICIPANT HEREBY AGREES AND GRANTS TO
THE COMPANY THE RIGHT TO WITHHOLD FROM ANY PAYMENTS OR AMOUNTS OF COMPENSATION,
PAYABLE IN CASH OR OTHERWISE, IN ORDER TO MEET ANY TAX WITHHOLDING OBLIGATIONS
UNDER THIS AWARD AGREEMENT OR THE PLAN.  AS SUCH, IF THE COMPANY REQUESTS THAT
PARTICIPANT TAKE ANY ACTION REQUIRED TO EFFECT ANY ACTION DESCRIBED IN THIS
SECTION 11 AND TO SATISFY THE TAX WITHHOLDING OBLIGATION PURSUANT TO THIS AWARD
AGREEMENT AND THE PLAN, PARTICIPANT HEREBY AGREES TO PROMPTLY TAKE ANY SUCH
ACTION.


 


(C)                                  SECTION 83(B). PARTICIPANT UNDERSTANDS THAT
ANY ELECTION UNDER SECTION 83(B) OF THE CODE, WITH REGARD TO THE RESTRICTED
STOCK MUST BE MADE WITHIN THIRTY (30) DAYS OF THE GRANT DATE AND THAT, IN THE
EVENT OF SUCH ELECTION, PARTICIPANT WILL SO NOTIFY THE COMPANY IN WRITING ON OR
BEFORE SUCH DATE.


 


4

--------------------------------------------------------------------------------



 


12.                               NO GUARANTEE OF TAX CONSEQUENCES.  THE
COMPANY, BOARD AND COMMITTEE MAKE NO COMMITMENT OR GUARANTEE TO PARTICIPANT THAT
ANY FEDERAL, STATE OR LOCAL TAX TREATMENT WILL APPLY OR BE AVAILABLE TO ANY
PERSON ELIGIBLE FOR BENEFITS UNDER THIS AWARD AGREEMENT AND ASSUMES NO LIABILITY
WHATSOEVER FOR THE TAX CONSEQUENCES TO PARTICIPANT.


 


13.                               CONDITION AND CONSIDERATION.  THE COMPANY IS
ENTERING INTO THIS AWARD AGREEMENT WITH PARTICIPANT, IN PART, AS CONSIDERATION
FOR THE EXECUTION BY PARTICIPANT AND/OR CONTINUED ENFORCEABILITY OF THE
COMPANY’S PROPRIETARY INFORMATION AND INVENTIONS AND NON-COMPETITION AGREEMENT.


 


14.                               SEVERABILITY.  IN THE EVENT THAT ANY PROVISION
OF THIS AWARD AGREEMENT IS, BECOMES OR IS DEEMED TO BE ILLEGAL, INVALID, OR
UNENFORCEABLE FOR ANY REASON, OR WOULD DISQUALIFY THE PLAN OR THIS AWARD
AGREEMENT UNDER ANY LAW DEEMED APPLICABLE BY THE BOARD OR THE COMMITTEE, SUCH
PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED AS NECESSARY TO CONFORM TO THE
APPLICABLE LAWS, OR IF IT CANNOT BE CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE
DETERMINATION OF THE BOARD OR THE COMMITTEE, MATERIALLY ALTERING THE INTENT OF
THE PLAN OR THIS AWARD AGREEMENT, SUCH PROVISION SHALL BE STRICKEN AS TO SUCH
JURISDICTION, THE PARTICIPANT OR THIS AWARD AGREEMENT, AND THE REMAINDER OF THIS
AWARD AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


15.                               TERMS OF THE PLAN CONTROL.  THIS AWARD
AGREEMENT AND THE UNDERLYING AWARD ARE MADE PURSUANT TO THE PLAN. 
NOTWITHSTANDING ANYTHING IN THIS AWARD AGREEMENT TO THE CONTRARY, THE TERMS OF
THE PLAN, AS AMENDED FROM TIME TO TIME AND INTERPRETED AND APPLIED BY THE
COMMITTEE, SHALL GOVERN AND TAKE PRECEDENCE.


 


16.                               GOVERNING LAW.  THIS AWARD AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH (EXCLUDING ANY CONFLICT OR CHOICE OF LAW PROVISIONS
OF) THE LAWS OF THE STATE OF DELAWARE TO THE EXTENT FEDERAL LAW DOES NOT
SUPERSEDE AND PREEMPT DELAWARE LAW.


 


17.                               CONSENT TO ELECTRIC DELIVERY; ELECTRONIC
SIGNATURE.  EXCEPT AS OTHERWISE PROHIBITED BY LAW, IN LIEU OF RECEIVING
DOCUMENTS IN PAPER FORMAT, PARTICIPANT AGREES, TO THE FULLEST EXTENT PERMITTED
BY LAW, TO ACCEPT ELECTRONIC DELIVERY OF ANY DOCUMENTS THAT THE COMPANY MAY BE
REQUIRED TO DELIVER (INCLUDING, BUT NOT LIMITED TO, PROSPECTUSES, PROSPECTUSES
SUPPLEMENTS, GRANT OR AWARD NOTIFICATIONS AND AGREEMENTS, ACCOUNT STATEMENTS,
ANNUAL AND QUARTERLY REPORTS, AND ALL OTHER FORMS OF COMMUNICATIONS) IN
CONNECTION WITH THIS AND ANY OTHER AWARD MADE OR OFFERED BY THE COMPANY. 
ELECTRONIC DELIVERY MAY BE VIA A COMPANY ELECTRONIC MAIL SYSTEM OR BY REFERENCE
TO A LOCATION ON A COMPANY INTRANET TO WHICH PARTICIPANT HAS ACCESS. 
PARTICIPANT HEREBY CONSENTS TO ANY AND ALL PROCEDURES THE COMPANY HAS
ESTABLISHED OR MAY ESTABLISH FOR AN ELECTRONIC SIGNATURE SYSTEM FOR DELIVERY AND
ACCEPTANCE OF ANY SUCH DOCUMENTS THAT THE COMPANY MAY BE REQUIRED TO DELIVER,
AND AGREES THAT HIS ELECTRONIC SIGNATURE IS THE SAME AS, AND SHALL HAVE THE SAME
FORCE AND EFFECT AS, HIS MANUAL SIGNATURE.


 

[signature blanks follow]

 

5

--------------------------------------------------------------------------------


 

Executed:

                                                         

 .

 

 

 

 

 

 

FIBERTOWER CORPORATION

 

 

 

 

 

By:

 

 

 

Kurt Van Wagenen

 

 

CEO

 

 

 

 

Accepted: 

                                                                   

 .

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

[PARTICIPANT NAME INSERT HERE]

 

 

 

Address:

 

[PARTICIPANT ADDRESS OF ]

 

RECORD INSERT HERE]

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Assignment Separate from Certificate

 

FOR VALUE RECEIVED,                                                         
hereby sells, assigns and transfers unto FiberTower Corporation, a Delaware
corporation (the “Company”),                               
(                                ) shares of common stock of the Company
represented by Certificate No.                    and does hereby irrevocably
constitute and appoint
                                                          , or his designee or
successor, as attorney to transfer the said stock on the books of the Company
with full power of substitution in the premises.

 

Dated:                               , 20      .

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

Signature

 

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. 
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO EXERCISE ITS
“REPURCHASE OPTION” SET FORTH IN THE AWARD AGREEMENT WITHOUT REQUIRING
ADDITIONAL SIGNATURES ON THE PART OF THE PURCHASER.

 

7

--------------------------------------------------------------------------------